Title: From Thomas Jefferson to James Dinsmore, 29 December 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir
                            
                            Washington Dec. 29. 07
                        
                        I do not know whether mr Barry got here, window-glass for the Bedford sashes. will you let me know by the
                            return of post, that I may immediately provide for it. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    